No.     83-433

                       I N THE SUPREILE: COURT OF THE STATE OF M N A A
                                                                O T N

                                                            1985




FARbERS U N I O N G R A I N TERMINAL
ASSOCIATION, a c o r p o r a t i o n ,

                                       P l a i n t i f f and A p p e l l a n t ,



M N A A P W R COMPANY, a
 O T N   O E
corporation,

                                       Defendant and Respondent.




APPEAL FROM:                D i s t r i c t Court of t h e Tenth J u d i c i a l D i s t r i c t ,
                            I n a n d f o r t h e County o f J u d i t h B a s i n ,
                            The H o n o r a b l e LeRoy McKinnon, J u d g e p r e s i d i n g .


COUNSEL O RECORD:
         F

         For Appellant:

                            Marra, Wenz, J o h n s o n         & Ilopkins;         H-ekfi- J e n s e n ,
                            Great F a l l s , Montana                                       1
                                                                                   ~ ~ c t x s


         F o r Respondent :

                            J a r d i n e , S t e p h e n s o n , B l e w e t t & Weaver; K e i t h
                            T o k e r u d , Great F a l l s , Montana


                                                    -   -




                                                     S u b m i t t e d on B r i e f s :     Jan.     31,   1985

                                                                         Decided:         Jul\l 'r 7985

Filed:      Lr
                 t \?N' i     1'385




      -                                                                        - -
                                                                                -
                                                    Clerk
Mr.   J u s t i c e F r e d J . Weber d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .

        F a r m e r s Union G r a i n T e r m i n a l A s s o c i a t i o n   (GTA) a p p e a l s a

judgment          following         jury        verdict       for     Montana          Power      Co.

 (Montana Power)            i n t h e D i s t r i c t Court o f t h e Tenth J u d i c i a l

D i s t r i c t , J u d i t h B a s i n County.      W e affirm.

        The i s s u e s p r e s e n t e d on a p p e a l a r e :

        1.      Was t h e e v i d e n c e s u f f i c i e n t t o r e q u i r e a r e v e r s a l o f

the    jury      f i n d i n g t h a t Montana       Power's        n e g l i g e n c e was n o t a

p r o x i m a t e c a u s e o f t h e f i r e t h a t d e s t r o y e d t h e GTA e l e v a t o r ?

        2.      Did     the      trial     court       commit       reversible           error     by

h a m p e r i n g t h e GTA e x p e r t ' s     testimony a s t o t h e cause of t h e

fire?

        3.      Did t h e t r i a l c o u r t e r r i n g i v i n g two j u r y i n s t r u c -

t i o n s t o which G A o b j e c t e d ?
                     T

        The      GA
                  T     grain      elevator        was     located       at      Coffee      Creek,

Montana,         about      15    miles       from     Stanford         and      7    miles      from

Denton.         The e l e v a t o r was c r i b b e d c o n s t r u c t i o n , which means

t h a t t h e wooden          2 x 6 ' s and 2 x 4 ' s w e r e l a i d on t h e f l a t

s i d e , o n e on t o p o f t h e o t h e r and n a i l e d t o g e t h e r .          This is a

common form o f g r a i n e l e v a t o r c o n s t r u c t i o n .

        Electrical          service        to    the     e l e v a t o r 5 was       furnished     by

Montana         Power      through        a     single-phase          transformer,             which

furnished          110-220       volt      power,       and     through          a    three-phase

transformer,          which       furnished       208 v o l t power           for      l a r g e r mo-

tors.        The e l e c t r i c service l i n e s e n t e r e d t h r o u g h t h e r o o f o f

the    s c a l e room and r a n t h r o u g h a m e t e r b a s e i n t o w h i c h t h e

Montana Power m e t e r was p l u g g e d and t h e n i n t o t h e main b r e a k -

e r box.        The m e t e r and b r e a k e r box w e r e l o c a t e d on t h e w e s t

w a l l of t h e s c a l e room a n d t h e r e w e r e v a r i o u s o t h e r e l e c t r i -

c a l boxes l o c a t e d a l o n g t h a t w e s t w a l l .

        The Montana Power e v i d e n c e e s t a b l i s h e d t h a t t h e Montana

Power w i r e s a t t a c h e d t o t h e GTA w i r e s on t h e o u t s i d e o f t h e
elevator,         so that the w i r e             and c o n d u i t which          ran    down t h e

w e s t wall      of     the    room      t o t h e meter base              belonged        t o GTA.

Although t h e m e t e r b e l o n g e d t o Montana Power, t h e m e t e r b a s e

belonged        to     GTA.       The       evidence       also established               that     the

c o n d u i t , w i r e , v a r i o u s b r e a k e r b o x e s and e l e c t r i c a l e q u i p m e n t

located       i n the       s c a l e room b e l o n g e d      t o GTA w i t h t h e s i n g l e

exception of t h e e l e c t r i c meter.

        On t h e weekend p r i o r t o Monday, J u l y 3 0 , 1 9 7 9 , a l i g h t -

ening      storm       occurred        in    the     Coffee        Creek      area.         Without

positive        proof,         various       witnesses          assumed        lightening          had

s t r u c k t h e GTA e l e v a t o r o r i n i t s v i c i n i t y , c a u s i n g s i g n i f i -

c a n t damage t o t h e e l e c t r i c m e t e r l o c a t e d i n t h e s c a l e room.

E v i d e n c e e s t a b l i s h e d t h a t t h e r e had been a f i r e i n t h e s c a l e

room t h a t had r e s u l t e d i n some b u r n i n g a l o n g t h e w a l l s .                  In

addition,        a     c a r d b o a r d box o f     l i g h t bulbs       on t h e      f l o o r had

burned.

        On Monday, J u l y 3 0 , M r .           Pemberton, a lineman f o r Montana

Power, came t o t h e e l e v a t o r t o r e a d t h e m e t e r .               H e had worked

a s a lineman i n t h i s a r e a f o r many y e a r s .                    The e l e v a t o r was

n o t o p e r a t i n g a t t h a t t i m e , a s t h e p r i o r t e n a n t had t e r m i n a t -

ed i t s l e a s e and GTA had n o t y e t begun o p e r a t i n g t h e e l e v a -

tor.      D u r i n g t h i s p e r i o d , t h e e l e v a i o r was e s s e n t i a l l y empty

of grain.         Mr.     Pemberton looked a t t h e meter and saw t h a t it

had b e e n damaged, was u n r e a d a b l e and had t o be r e p l a c e d .                        He

a l s o n o t i c e d t h e r e had been a f i r e i n t h e c a r d b o a r d box.                Mr.

Pemberton t e s t i f i e d he saw no damage t o a n y o f t h e e l e c t r i c a l

equipment        except        the m e t e r ,     although he d i d n o t               check     the

r e s t o f t h e e q u i p m e n t , which was owned by GTA.

        L a t e r t h a t day M r .       Pemberton r e c e i v e d a r e p o r t t h a t t h e

bulk     plant       near      the    elevator        had     no     electric        power.          He

d e t e r m i n e d t h a t t h e s m a l l e r t r a n s f o r m e r which s e r v e d b o t h t h e

e l e v a t o r and t h e b u l k p l a n t had t r i p p e d o u t .              H e reset t h e
t r a n s f o r m e r on Monday and o r d e r e d a r e p l a c e m e n t m e t e r , which

was n e v e r i n s t a l l e d .      From Monday t o F r i d a y o f t h a t week,               a

number o f t h e p r i o r t e n a n t ' s and GTA's employees w e r e i n t h e

elevator.

        On F r i d a y , August 3 , 1979, a f t e r r e c e i v i n g a r e p o r t t h a t

the    l a r g e r t r a n s f o r m e r had     a red     light     showing on i t , M r .

Pemberton         reset      the        larger      transformer,         which       furnished

three-phase         power.          Within a r e l a t i v e l y s h o r t t i m e a f t e r t h e

r e s e t t i n g o f t h a t t r a n s f o r m e r , t h e e l e v a t o r was r e p o r t e d t o

be on f i r e .         Essentially a l l of the elevator, including the

s c a l e room and a l l t h e e l e c t r i c a l e q u i p m e n t i n it w e r e de-

stroyed.          The    testimony          of    various      witnesses        as    to    their

o b s e r v a t i o n s b e f o r e t h e f i r e and t h e i n t e r p r e t a t i o n o f t h a t

e v i d e n c e by t h e e x p e r t s o f b o t h s i d e s c o n s t i t u t e d t h e e v i -

dence a s t o t h e cause o f t h e f i r e .

        Following a jury t r i a l ,              a s p e c i a l v e r d i c t was r e t u r n e d

i n d i c a t i n g t h a t t h e j u r y found t h a t t h e Montana Power Company

was n e g l i g e n t , b u t t h a t t h e n e g l i g e n c e o f Montana Power was

n o t a p r o x i m a t e c a u s e o f t h e damage t o G T A ' s e l e v a t o r .            As a

r e s u l t , judgment was e n t e r e d f o r Montana Power.                   GTA a p p e a l s .



        Was t h e e v i d e n c e s u f f i c i e n t t o r e q u i r e a r e v e r s a l o f t h e

j u r y f i n d i n g t h a t Montana P o w e r ' s n e g l i g e n c e was n o t a p r o x i -

mate c a u s e o f t h e f i r e t h a t d e s t r o y e d t h e GTA e l e v a t o r ?

        GTA a r g u e s t h a t overwhelming e v i d e n c e e s t a b l i s h e d              that

t h e f i r e was c a u s e d by t h e r e s t o r a t i o n o f e l e c t r i c i t y by t h e

Moiltana Power l i n e m a n .            GTA b a s e s   i t s p r i m a r y argument upon

t h e expert testimony of D r .                  Bernstein,       a professor of elec-

trical      engineering         from       t h e University         of   Wisconsin.              Dr.

Bernstein's         credentials           were     extensive       with     regard         to    his

e x p e r i e n c e i n t h e t h e o r y o f e l e c t r i c i t y , h i s work i n r e v i s i n g

electrical          codes,          investigating          approximately           100      fires
r e l a t i n g t o e l e c t r i c a l c a u s e s , and t e s t i f y i n g i n a p p r o x i m a t e -

l y 20 t r i a l s on b e h a l f o f b o t h p l a i n t i f f s a n d d e f e n d a n t s .         In

addition,         he      is    the    author        of   various         publications            about

l i g h t e n i n g caused f i r e s and o t h e r c a u s e s o f e l e c t r i c a l f i r e s .

In substance, D r .             B e r n s t e i n concluded t h a t t h e conduct o f t h e

Montana        Power       l i n e m a n was    t h e cause o f         the fire.            He    also

i n d i c a t e d a n o t h e r p o s s i b i l i t y which w i l l b e d i s c u s s e d later.

        Montana Power r e l i e d on t h e t e s t i m o n y o f M r .                  Pemberton,

t h e Montana Power l i n e m a n who had a p p r o x i m a t e l y 20 y e a r s o f

experience           as    a    lineman,       including         17 y e a r s     of    experience

s e r v i c i n g t h e GTA e l e v a t o r .         Montana      Power a l s o c a l l e d M r .

Williams,          the         linemen's        supervisor          for      Fergus          Electric

C o - O p e r a t i v e o f Lewistown.          Mr.    W i l l i a m s had a p p r o x i m a t e l y 28

y e a r s e x p e r i e n c e a s a lineman.              Mr.    Ronish, a p r i v a t e b u s i -

ness electrician with                    30 y e a r s o f       experience,         including         11

y e a r s a s a l i n e m a n , was a l s o c a l l e d .

        The t e s t i m o n y o f t h e s e t h r e e w i t n e s s e s d i r e c t l y c o n t r a -

dicted parts of Dr.               Bernstein's testimony.                     As a result,           the

j u r y was r e q u i r e d      t o evaluate t h e testimony of                       the various

experts        and     determine         which        portions       of    the     testimony          it

f o u n d more b e l i e v a b l e .

        W h i l e GTA a r g u e s t h a t i t s e v i d e n c e was o v e r w h e l m i n g i n

nature, t h a t i s not t h e standard o f review t o be applied.                                    As

we pointed           out       i n Gunnels      v.     Hoyt      (Mont.      1981),       633 P.2d
1 1 8 7 , 1 1 9 1 , 38 S t . R e p .   1 4 9 2 , 1495:

        " W e r e v i e w t h e e v i d e n c e i n a l i g h t most f a v o r a b l e
        t o the prevailing party.                    W e w i l l reverse only
        where t h e r e i s a l a c k o f s u b s t a n t i a l e v i d e n c e t o
        s u p p o r t t h e judgment.

        " E v i d e n c e may b e i n h e r e n t l y weak and s t i l l b e
        deemed s u b s t a n t i a l , a n d s u b s t a n t i a l e v i d e n c e may
        c o n f l i c t with o t h e r evidence."        (citations omitted)

I n J a c q u e s v . Montana N a t . Guard               (Mont. 1 9 8 2 ) , 649 P.2d 1319,

1325,     39    St.Rep.          1565,     1573-74,        citing       G a l l o w a y v.    United
States       ( 1 9 4 3 ) , 319 U.S. 372,     63 S. Ct. 1077,        8 7 L. Ed. 1458

(Black       J.,      dissenting),            this      Court       agreed          with     Justice

Bl a c k ' s w a r n i n g o f t h e p o s s i b l e c o n s t i t u t i o n a l    infringements

inherent i n s e t t i n g aside a jury verdict:

        "'.    ..       I b e l i e v e t h a t a v e r d i c t should be d i r e c t -
        e d , if a t a l l , o n l y when, w i t h o u t w e i g h i n g t h e
        c r e d i b i l i t y of the witnesses, there is i n the
        e v i d e n c e no room w h a t e v e r f o r h o n e s t d i f f e r e n c e o f
        opinion over t h e f a c t u a l i s s u e i n controversy.                     I
        s h a l l continue t o believe t h a t i n a l l other cases a
        judge s h o u l d , i n o b e d i e n c e t o t h e command o f t h e
        S e v e n t h Amendment, n o t i n t e r f e r e w i t h t h e j u r y ' s
        function.             Since t h i s i s a matter of high consti-
        t u t i o n a l importance, a p p e l l a t e c o u r t s should be
        a l e r t t o insure t h e preservation of t h i s constitu-
        t i o n a l r i g h t even t h o u g h e a c h c a s e n e c e s s a r i l y
        t u r n s on i t s p e c u l i a r c i r c u m s t a n c e s . ' 319 U.S. a t
        407, 63 S . C t . a t 1 0 9 6 , 8 7 L.Ed. a t 1480."

        Our a p p e l l a t e review i s l i m i t e d t o a n a n a l y s i s o f                  the

evidence t o determine whether t h e r e i s s u b s t a n t i a l evidence

t o support t h e jury verdict.                    W e may reverse t h e j u r y v e r d i c t

o n l y i f t h e e v i d e n c e i s s o overwhelming t h a t t h e r e i s no room

for     an     honest        difference            of    opinion         on        the     issue     of

causation.

        The GTA b r i e f s c a r e f u l l y r e v i e w t h e e v i d e n c e s u b m i t t e d

i n b e h a l f o f GTA.        W e d o n o t f i n d it n e c e s s a r y t o r e v i e w t h a t

evidence i n d e t a i l .            The e v i d e n c e was e x t e n s i v e , w e l l p r e -

p a r e d and c e r t a i n l y would have s u p p o r t e d a v e r d i c t f o r GTA on

t h e question of proximate cause,                         had t h e j u r y g i v e n s u c h a

verdict.         However, o u r a n a l y s i s h e r e must b e d i r e c t e d t o t h e

e v i d e n c e s u b m i t t e d by Montana Power.

        On Monday,          J u l y 30, M r .      Pemberton r e s e t t h e s m a l l e r o r

lighter        transformer           (single-phase           power)        after         being     told

that     the     bulk      plant      had     no     electric        power.              Pemberton's

t e s t i m o n y e s t a b l i s h e d t h a t he c l i m b e d t h e p o l e o n which t h e

t r a n s f o r m e r was l o c a t e d and hooked up h i s v o l t - a m m e t e r t o t h e

w i r e r u n n i n g from t h e s e c o n d a r y s i d e o f          t h e transformer t o

the elevator.            Wh.en h e looked a t t h e ammeter t o see i f t h e r e
was a n y c u r r e n t p a s s i n g , h e found none and c o n c l u d e d t h a t t h e

t r a n s f o r m e r had been t r i p p e d o u t .         Pemberton t h e n t e s t i f i e d

t h a t h e used a s t i c k t o reset t h e h a n d l e on t h e s i d e o f t h e

transformer.              A s he r e s e t t h e t r a n s f o r m e r ,        Pemberton t e s t i -

f i e d t h a t h e watched h i s ammeter t o s e e what t h e e l e c t r i c a l

c u r r e n t d i d a s t h e t r a n s f o r m e r was r e e n e r g i z e d .        The ammeter

needle        moved       just    a    little,       indicating            to     Pemberton         that

power was r e s t o r e d t o t h e s e c o n d a r y l i n e , b u t a l s o i n d i c a t i n g

t h a t t h e r e was no s h o r t c i r c u i t o r o t h e r a p p a r e n t f a u l t .            In

the    absence o f          a n y s i g n i f i c a n t amperage r e a d i n g ,           Pemberton

concluded        that       t h e r e was no i n d i c a t i o n o f         e q u i p m e n t damage

t h a t r e q u i r e d f u r t h e r a n a l y s i s on h i s p a r t .

        Dr.    Bernstein t e s t i f i e d t h a t M r .         Pemberton was n e g l i g e n t

in    turning        on     the       electricity        after      viewing            the     damaged

meter. M r . W i l l i a m s , t h e l i n e m e n ' s s u p e r v i s o r from t h e Co-op,

and M r .      Ronish,        t h e independent e l e c t r i c i a n , both t e s t i f i e d

t h a t t h e p r o c e d u r e f o l l o w e d by Pemberton was c o r r e c t and t h a t

a damaged m e t e r d o e s n o t n e c e s s a r i l y i n d i c a t e a p r o b l e m i n a n

e l e c t r i c system.          All    three of       t h e Montana             Power w i t n e s s e s

t e s t i f i e d t h a t i f t h e r e w e r e v i s i b l e damage t o o t h e r e l e c t r i -

cal     equipment,           then      the     power     should        not        be    turned      on.

Pemberton        t e s t i f i e d t h a t except        f o r t h e e l e c t r i c meter,           he

saw no        indication of            damage t o o t h e r e l e c t r i c a l           equipment.

All    t h r e e Montana          Power w i t n e s s e s    testified             that      when    the

reset t r a n s f o r m e r      " h e l d " and t h e r e was no f l o w o f power t o

indicate a           short c i r c u i t or similar condition,                         the     lineman

c o u l d s a f e l y a l l o w t h e power t o c o n t i n u e t o flow.                 The t e s t i -

mony by t h e Montana Power w i t n e s s e s a l s o e s t a b l i s h e d t h a t it

was    not     the     lineman's         responsibility           to       inspect        or    repair

e q u i p m e n t owned by t h e c u s t o m e r .

        The     only       evidence       of    damage      to    t h e main b r e a k e r          box

owned by GTA and l o c a t e d n e x t t o t h e m e t e r was p r e s e n t e d i n
t h e testimony of M r .             P a t t e r s o n and M r .    Nemec.         Patterson, an

employee o f t h e Co-op w h i c h had o p e r a t e d t h e e l e v a t o r , t e s t i -

fied    t h a t w h i l e h e was          i n t h e s c a l e room,           h e opened GTA's

main    breaker        box     and     showed Nemec            that     there were           charred

w i r e s on t h e i n s i d e .      T h e r e i s no t e s t i m o n y t h a t t h i s i n f o r -

m a t i o n was e v e r p a s s e d on t o t h e Montana Power Company.                              The

t e s t i m o n y e s t a b l i s h e d t h a t a GTA employee i n s t r u c t e d o n e o f

t h e Co-op      employees t o h i r e a n e l e c t r i c i a n t o t a k e c a r e o f

m a t t e r s i n t h e s c a l e room, b u t t h i s was n o t done p r i o r t o t h e

fire.      Mr.    R o n i s h ' s t e s t i m o n y e s t a b l i s h e d t h a t an i n d e p e n d e n t

e l e c t r i c i a n was c l o s e by and a v a i l a b l e t o d o t h e work.

        The Montana Power w i t n e s s e s '             testimony established t h a t ,

with     the     single      exception          of    the     electric meter,               GTA was

responsible          for     the      various        components          of     the     electrical

s y s t e m i n t h e s c a l e room.         This testimony e s t a b l i s h e d t h a t it

was G T A ' s    r e s p o n s i b i l i t y t o m a i n t a i n and r e p a i r t h e c o n d u i t

and w i r e coming i n t o t h e s c a l e room, a n d a l l o f t h e c o n d u i t

and b r e a k e r b o x e s below t h e m e t e r ,          i n c l u d i n g t h e b r e a k e r box

i n which t h e c h a r r e d w i r e s w e r e o b s e r v e d .

        I n a d d i t i o n , on F r i d a y ,     August 3 ,        a number o f GTA p e r -

sonnel      inspected         the      elevator         in    order       to    prepare         it    to

receive        grain.         One     of    the      GTA     personnel,          Mr.      Fredrick,

testified        t h a t h e t o u c h e d t h e main          s w i t c h t o see i f         it was

burned     o u t and t o d e t e r m i n e i f          i t had t o b e r e p l a c e d .             He

t e s t i f i e d t h a t when he t o o k h o l d o f and b a r e l y moved t h e d o o r

t o o p e n i t , t h e r e was a           f l a s h and a        loud buzzing            sound o r

arcing      sound.         Mr.     Fredrick          testified       t h a t h e had n o t be-

lieved      t h e r e was e l e c t r i c a l power          running t o t h e e l e v a t o r .

When t h i s a r c i n g sound and f l a s h o c c u r r e d , h e r e a l i z e d t h e r e

was e l e c t r i c a l power r u n n i n g t o t h e e l e v a t o r .             He testified

t h a t h e d i d n o t open a n y o f t h e o t h e r m e t e r b o x e s o r t o u c h

any o f t h e o t h e r equipment.
        The t e s t i m o n y on t h e p a r t o f t h e GTA p e r s o n n e l was t h a t

t h e y a g r e e d t o c o n t a c t someone i n o r d e r t o have t h e e l e c t r i -

c a l system checked.                 T h e r e i s no e v i d e n c e t o e s t a b l i s h t h a t

e i t h e r a n e l e c t r i c i a n o r Montana          Power w e r e a d v i s e d o f          the

a r c i n g c o n d i t i o n which t h e GTA p e r s o n n e l o b s e r v e d and h e a r d

prior t o the fire.                The t h r e e l i n e m e n t e s t i f y i n g f o r Montana

Power e a c h emphasized t h a t t h e a r c i n g c o n d i t i o n s u f f i c i e n t l y

i n d i c a t e d t h e p o s s i b i l i t y o f s e r i o u s e l e c t r i c a l p r o b l e m s , and

someone s h o u l d have been n o t i f i e d i m m e d i a t e l y .

        Mr.     Pemberton          also      testified         that      after       receiving         a

t e l e p h o n e c a l l t h a t a r e d l i g h t was lit on t h e l a r g e r t r a n s -

f o r m e r , h e went t o t h e e l e v a t o r on F r i d a y .            No GTA p e r s o n n e l

w e r e t h e r e when h e a r r i v e d .          H i s testimony e s t a b l i s h e d t h a t

t h e r e d w a r n i n g l i g h t on t h e t r a n s f o r m e r g o e s on u n d e r two

different          circumstances.              First,       t h e r e may b e        an    overload

which i s n o t s u f f i c i e n t t o a c t u a l l y t r i p t h e c i r c u i t b r e a k e r

and s t o p t h e f l o w o f e l e c t r i c i t y , b u t s u f f i c i e n t t o c a u s e t h e

w a r n i n g l i g h t t o go on.        Second, t h e l i g h t w i l l g o on when a n

o v e r l o a d i s s u f f i c i e n t t o t r i p t h e c i r c u i t b r e a k e r and s t o p

t h e flow o f e l e c t r i c i t y .       T h a t F r i d a y , Pemberton c l i m b e d t h e

p o l e on which t h e l a r g e r t r a n s f o r m e r was l o c a t e d and f o l l o w e d

a p r o c e d u r e s i m i l a r t o t h a t which h e had u s e d w i t h t h e s m a l l -

e r t r a n s f o r m e r on Monday.           He hooked h i s ammeter t o t h e l i n e

coming o f f t h e s e c o n d a r y s i d e o f t h e t r a n s f o r m e r .            The amme-

t e r showed a s m a l l l o a d on t h e t r a n s f o r m e r .                H e t h e n reset

t h e t r a n s f o r m e r s u f f i c i e n t l y s o t h a t t h e l i g h t went o f f and

o b s e r v e d t h e same s m a l l l o a d shown on t h e s e c o n d a r y s i d e o f

the    transformer.              He    testified         that this          i n d i c a t e d t o him

t h a t t h e t r a n s f o r m e r had been on b e f o r e a s w e l l a s a f t e r t h e

resetting.           He    f u r t h e r t e s t i f i e d t h e r e was no f l o w o f elec-

tricity       on    the     secondary          side     after      the     resetting.             This
i n d i c a t e d t o him t h a t t h e r e was no             short circuit or other

e l e c t r i c a l problem a t t h a t t i m e .

        The f o r e g o i n g a n a l y s i s was d i r e c t l y c o n t r a d i c t e d by D r .

Bernstein.          However, M r .         W i l l i a m s and M r .   Ronish b o t h t e s t i -

f i e d t h a t t h e p r o c e d u r e t h a t Pemberton u s e d was c o r r e c t and

safe.         Both a l s o t e s t i f i e d t h a t Pemberton was w a r r a n t e d             in

l e a v i n g t h e s c e n e upon r e s e t t i n g t h e t r a n s f o r m e r a f t e r f i n d -

ing     no    indication        of    a    short      circuit       o r other       electrical

problem when h i s ammeter r e g i s t e r e d no s i g n i f i c a n t r e a d i n g .

A f t e r r e s e t t i n g t h e l a r g e r t r a n s f o r m e r , Pemberton went t o t h e

e l e v a t o r t o i n s t a l 1 t h e new meter.               However,       t h e d o o r was

l o c k e d and he was n o t a b l e t o g e t i n .

        Dr.     Bernstein        emphasized         i n h i s t e s t i m o n y t h a t i t was

i m p r o p e r t o have r e s t o r e d power t o t h e s y s t e m when t h e r e was

a damaged m e t e r          and t h a t     that     readily       c o u l d h a v e been      the

cause o f t h e fire.              In contradiction t o t h a t testimony, a l l

three of         the     linemen t e s t i f i e d     t h a t none      of   them had e v e r

heard o f a meter causing a f i r e .                      Each t e s t i f i e d t h a t it was

unlikely that            t h e meter       had    a n y t h i n g t o do w i t h t h e f i r e .

        In h i s opinion testimony,                  Dr.     B e r n s t e i n concluded t h a t

t h e r e s e t t i n g of t h e t r a n s f o r m e r was t h e c a u s e o f t h e f i r e .

However, h e a l s o gave a n a l t e r n a t e o p i n i o n which i n v o l v e d GTA

personnel.         Dr.     Bernstein stated:

        "I b e l i e v e t h e f i r e s t a r t e d i n t h e g r a i n e l e v a t o r
        on F r i d a y , b e c a u s e M r . Pemberton r e s e t t h e t e a s e r
        t r a n s f o r m e r [ t h e l a r g e r t r a n s f o r m e r ] and p u t 2 0 8
        v o l t s on t o t h e g r a i n e l e v a t o r .          The f i r e s t a r t e d
        s h o r t l y a f t e r he d i d t h a t .       I b e l i e v e t h a t i s what
        started the fire.                  M other opinion is:
                                             y                                    i n the
        e v e n t t h a t t h e t e a s e r t r a n s f o r m e r a c t u a l l y was on
        a t t h e t i m e M r . Pemberton r e s e t i t , and I d o n o t
        b e l i e v e it was on when h e r e s e t i t , b e c a u s e h i s
        method o f measurement was n o t p r o p e r , I d o n ' t t h i n k
        he c o u l d t e l l .      Then i n t h a t e v e n t t h a t it had b e e n
        on a l l t h e t i m e , t h e n I b e l i e v e t h e f i r e was s t a r t -
        ed by some change i n t h e s y s t e m , when t h e p e o p l e
        from G A w e r e on [ s i c ] t h e g r a i n e l e v a t o r , and t h e y
                    T
        moved s o m e t h i n g which c a u s e d an a r c which e v e n t u a l -
        l y l e d t o a f i r e , and t h e f i r e was c a u s e d b e c a u s e
        power had b e e n l e f t on t h i s b u i l d i n g w i t h damaged
        equipment."
        With       regard      to      Dr.    Bernstein's           conclusion       that      the

r e s e t t i n g of t h e transformer s t a r t e d t h e f i r e , M r .           Pemberton

t e s t i f i e d t h e r e was no e x i s t i n g f a u l t o r s h o r t c i r c u i t on t h e

secondary l i n e a t t h e t i m e he reset t h e l a r g e r t r a n s f o r m e r .

His    t e s t i m o n y on t h a t p o i n t was s u p p o r t e d by t h e o t h e r two

linemen.          T h e r e i s no d i s p u t e i n t h e e v i d e n c e t h a t Pemberton

checked t h e s e c o n d a r y l i n e w i t h t h e ammeter and t h a t no f a u l t

was i n d i c a t e d .

        I n a d d i t i o n , Pemberton t e s t i f i e d t h a t h e r a n e x p e r i m e n t s

on t h e same l a r g e r t r a n s f o r m e r a f t e r t h e f i r e t o o k p l a c e and

c o n c l u d e d t h a t t h e ammeter r e a d i n g s b e f o r e and a f t e r reset-

ting were correct.                H e r a n a f u r t h e r e x p e r i m e n t on a s i m i l a r

t r a n s f o r m e r and r e a c h e d t h e same c o n c l u s i o n .

        T h e r e was a d i r e c t c o n t r a d i c t i o n between t h e t e s t i m o n y

of D r .    B e r n s t e i n and M r .    Pemberton, W i l l i a m s and Ronish.              The

e v i d e n c e s u b m i t t e d on e a c h s i d e was e x t e n s i v e and s u f f i c i e n t

i n nature t o allow t h e jury t o decide f o r e i t h e r theory of

causation.

        Dr.     Bernstein's          second       theory a s t o t h e cause of                the

f i r e i n d i c a t e d t h e p o s s i b i l i t y t h a t t h e p e o p l e from GTA moved

s o m e t h i n g which c a u s e d a n a r c ,          which e v e n t u a l l y l e d t o t h e

fire.         Even u n d e r t h a t t h e o r y ,       he concluded t h a t f a u l t l a y

w i t h Montana Power, which had l e f t t h e power on i n t h e e l e v a -

tor.       Even i f t h e j u r y had a c c e p t e d t h a t t h e o r y , i t d o e s n o t

r e q u i r e a c o n c l u s i o n t h a t Montana P o w e r ' s n e g l i g e n c e was t h e

cause of t h e f i r e .         The j u r y c o u l d have c o n c l u d e d t h a t it was

t h e GTA employees who c a u s e d t h e problem by moving t h e i r own

equipment,          causing       an      arc,    and      negligently       failing      to    do

anything about t h e a r c a t t h a t t i m e .                  As a result,        the jury

c o u l d h a v e c o n c l u d e d t h a t t h e f i r e was c a u s e d by t h e a c t i o n

of     GTA and       resulted          from      GTA's     failure      to   i n f o r m Montana

Power o f t h e a r c o r t o t a k e any f u r t h e r p r o t e c t i v e m e a s u r e s .
     After a careful review of the testimony, we conclude
there was substantial evidence to support the jury verdict
that the negligence of Montana Power was not the proximate
cause of the fire.   Clearly, the evidence established a basis
for an honest    difference of opinion on the question of
causation.
                                T I

     Did the trial court commit reversible error by hampering
the GTA expert's testimony as to the cause of the fire?
    Montana Power's counsel made several objections during
the course of Dr. Bernstein's testimony and the qualification
by GTA counsel of Dr. Bernstein as an expert.          Following one
objection, counsel adjourned to the chambers where there was
an extensive discussion of the rules of evidence.             The court
ultimately ruled that Dr. Bernstein could express his opinion
and no limitations were placed on his testimony.             GTA argues
that the conduct of the trial court in considering these
objections   prejudiced   GTA         by   hampering   the     expert's
testimony.
    We    find that the action on the part of counsel was
reasonable and that the action on the part of the District
Court was also reasonable. We do not find anything in the
record that demonstrates prejudice to GTA.         We conclude there
was no error on the part of the District Court in this
regard.
                                I11

     Did the trial court err in giving two jury instructions
to which GTA objected?
    GTA's first argument is directed to Instruction No. 40,
which related to the state of mind that is required before
imposition of punitive damages.            In substance, Instruction
No. 40 provided that one who has suffered injury through the
oppression,           f r a u d o r m a l i c e o f a n o t h e r may r e c o v e r e x e m p l a r y

damages.            " M a l i c e " was d e f i n e d     a s importing a wish t o vex,

annoy o r          injure,        o r an     i n t e n t t o do a wrongful                   act.      GTA

argues        this        is    confusing        in     light       of    Instruction          No.     20,

which p r o v i d e d t h a t t h e n e g l i g e n c e o f GTA i s n o t t o b e con-

sidered        if    t h e d e s t r u c t i o n of      t h e e l e v a t o r was p r o x i m a t e l y

c a u s e d by      reckless          o r wanton        misconduct           by Montana             Power.

"Reckless           o r wanton1' was d e f i n e d a s i n t e n t i o n a l ,               wrongful,

done e i t h e r w i t h knowledge t h a t s e r i o u s i n j u r y w i l l p r o b a b l y

result        or     with       wanton      and       reckless       disregard          of    possible

results.             GTA        contends       that      these       instructions            establish

d i f f e r e n t s t a n d a r d s o f c o n d u c t o r i n t e n t on t h e p a r t o f GTA

and w e r e        s o confusing t h a t t h e              jury     may h a v e been m i s l e d .

        We     note       that      because       the     jury      did      not     find     that     the

negligence           of    Montana         Power      was      a    proximate         cause      of    the

fire,     t h e jury           n e v e r r e a c h e d t h e i s s u e o f p u n i t i v e damages

u n d e r I n s t r u c t i o n No.      40.      I n a s i m i l a r manner, b e c a u s e t h e

jury     concluded             t h a t Montana        P o w e r ' s n e g l i g e n c e was n o t t h e

proximate cause,                 t h e r e i s no b a s i s f o r a p p l y i n g I n s t r u c t i o n

No.    20 t o t h e f a c t s o f t h i s c a s e .

        A s w e r e a d a l l o f t h e i n s t r u c t i o n s t o g e t h e r , w e f i n d no

c o n t r a d i c t i o n s o f a r a s I n s t r u c t i o n No.        40 i s c o n c e r n e d .     We

hold       there          was      no     prejudicial              error        in     giving         that

instruction.

        GTA        next        complains       that      the       District        Court      erred     in

g i v i n g I n s t r u c t i o n No.    24, which i n s u b s t a n c e p r o v i d e s t h a t a

p e r s o n i s bound t o e x e r c i s e r e a s o n a b l e c a r e and d i l i g e n c e t o

avoid      l o s s and may n o t r e c o v e r             f o r l o s s e s which c o u l d h a v e

b e e n p r e v e n t e d by r e a s o n a b l e e f f o r t s o r e x p e n d i t u r e s on h i s

part.        Again w e n o t e t h a t t h e j u r y d i d n o t r e a c h t h e i s s u e o f

damages        because           it     first     concluded           that       Montana        Power's

n e g l i g e n c e was n o t a p r o x i m a t e c a u s e o f t h e f i r e .                GTA h a s
failed   to show how   it could have been prejudiced by   this
instruction.
      We conclude there was no error in giving Instruction No.

24.   We affirm the District Court.




We concur:        /'